Citation Nr: 1147142	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  09-26 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel




INTRODUCTION

The Veteran served on active duty from September 1947 to September 1951.  He died in August 2005 and the appellant is his surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, found that new and material evidence had been submitted to reopen a claim for entitlement to service connection for the cause of the Veteran's death and denied the reopened claim.  

In September 2010, the Board also reopened the claim for service connection for the cause of the Veteran's death and remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in August 2005 due to the effects of arteriosclerotic heart and cardiovascular disease.

2.  At the time of his death in August 2005, the Veteran was service-connected for cold injury residuals of the bilateral feet and post-operative hemorrhoids.  

3.  The Veteran's arteriosclerotic heart and cardiovascular disease was not incurred during service or until many years after discharge and is not otherwise etiologically related to active duty service or a service-connected disability.

4.  Service-connected residuals of cold weather injuries to the bilateral feet did not cause or contribute substantially or materially to the Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in August 2005.  The death certificate, which was signed by a physician, lists the cause of death as arteriosclerotic heart and cardiovascular disease due to natural causes.  The appellant contends that the Veteran's heart disease was incurred as a result of his service-connected residuals of cold weather injuries to the bilateral feet.  

In the instance of a Veteran's death, certain enumerated survivors are eligible for compensation if the death is found to be service connected.  The evidence must show that a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of the Veteran's death.  For a service connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death.  Rather, it must be shown that there was a causal connection.   38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain chronic diseases, including cardiovascular-renal disease, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

At the time of the Veteran's death, he was service-connected for residuals of cold weather injuries to the feet and hemorrhoids.  The appellant's contentions with respect to the Veteran's death are essentially two-fold.  First, she contends that the Veteran's cold weather injuries were of such severity that he was unable to exercise and developed a sedentary lifestyle that contributed substantially to the development of heart disease.  Second, she contends that stress associated with pain from the Veteran's cold weather injuries of the feet were responsible for his heart disease.  

Initially, the Board notes that service treatment records are negative for evidence of heart disease.  There are no complaints or treatment for cardiac or vascular problems during active duty, and the Veteran's heart, chest, and vascular system were normal at the September 1951 separation examination.  A chest X-ray performed in conjunction with the separation examination was also normal. 

The earliest post-service evidence of any heart problems dates from September 1999 when private laboratory results documented elevated cholesterol levels.  The Veteran's physician noted that the Veteran's risk factors for high cholesterol included age and tobacco use.  At that time, the Veteran reported to his doctor that he smoked a pack of cigarettes per day.  VA treatment records dated from April 2005 note a history of hyperlipidemia and in April 2005, the Veteran was recommended to lose weight by his primary care physician.  In July 2005, he was hospitalized at the VA with complaints of chest pain with radiation to his left arm.  However, cardiac enzymes and a cardiac stress test were within normal limits and a gastrointestinal cause of the pain was suspected.  The Veteran was released from the hospital after several days.  On August [redacted], 2005 he passed away and the death certificate listed the cause of death as arteriosclerotic heart and cardiovascular disease.

The Board finds that evidence of record establishes that the Veteran death was due to arteriosclerotic heart disease.  There is no medical evidence of a link between the Veteran's death and active duty service or evidence of cardiovascular disease in the year after discharge to allow for service connection on a direct or presumptive basis.  In fact, the appellant has only argued that his death was due to service-connected residuals of cold weather injuries to the feet.  Thus, the Board must determine whether the Veteran's service-connected disability contributed substantially or materially to his cause of death. 

The record contains medical opinions weighing both for and against the appellant's claim.  In support of her claim, the appellant has submitted three medical opinions purporting a link between the Veteran's cold weather injuries and his heart disease.  The first opinion, dated in November 2006 and issued by a neuro-radiologist with a specialty in spinal disease, found that the Veteran's cold weather injuries to his feet resulted in a four decades-long inability to exercise that significantly contributed to his death.  The second medical opinion was dated in June 2008 and was provided by a cardiologist.  The private cardiologist found that the Veteran's cold weather injuries to the feet contributed to his death based on the beginning of vascular problems following exposure to adverse weather conditions in service and the lack of a cardiovascular evaluation completely evaluating his difficulties.  

While these opinions were rendered by physicians and are competent evidence in favor of the claim, the Board finds that they are of little probative value.  Although the private neuro-radiologist and cardiologist noted that their reports were based on review of unspecified medical records, their medical opinions appear to be based solely on an inaccurate history provided by the appellant.  The November 2006 physician found that the Veteran was not able to exercise for four decades prior to his death due to foot pain, however, during a July 2002 VA examination, the Veteran stated that he was able to walk for a mile and spending the winters in Florida alleviated his problems with his feet.  The Veteran's mobility appears to have decreased by June 2005 when he was seen for a nutritional consultation at the Milwaukee VA Medical Center (VAMC), however, his nutritionist recommended that he walk and exercise as much as his knee would allow.  The nutritionist did not note any problem with exercise due to foot pain.  The Veteran's children also noted in October 2006 statements that he had an active lifestyle until right before his death when his health declined rapidly.  The June 2008 cardiologist also noted that the Veteran never underwent a cardiovascular evaluation, however, VA clinical records associated with the Veteran's hospitalization in July 2005 show that he was given a full cardiac work-up to include a stress test, EKG, and laboratory work.  The Board also notes that the literature cited by the November 2006 neuro-radiologist in support of his opinion referred to individuals with spinal cord injuries and foot amputations-neither of which are applicable to the Veteran's case.  As the November 2006 and June 2008 private medical opinions were not based on an accurate presentation of the Veteran's history, their probative value is significantly lessened.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

A third private opinion dated in August 2008 and issued by a family physician and medical school professor was also submitted by the appellant in support of her claim.  The private physician found that the Veteran's service-connected cold weather injuries to the feet had resulted in pain and anxiety that at least as likely as not contributed to his death.  This opinion was based on review of literature concluding that stress and anxiety were a risk factor for myocardial infarction and heart disease. Based on complaints of foot pain in the Veteran's medical records, the private physician determined that the Veteran's service-connected disability and resulting stress more likely that not contributed to his death.  The Board notes that August 2008 physician only found that the service-connected residuals of cold weather injuries contributed to the Veteran's death; the opinion did not state whether the contribution was substantial or material.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Board has considered the medical opinions in favor of the appellant's claim, but finds that they are outweighed by the three medical opinions against the claim, including an expert opinion rendered by a VA cardiologist in August 2011.  The VA cardiologist, and the other VA physicians who issued opinions in November 2005 and October 2010, concluded that it was unlikely the Veteran's service-connected cold weather injuries contributed substantially or materially to the Veteran's death.  All the VA physicians noted that the Veteran was at high-risk for heart disease due to factors such as cigarette smoking, a family history of heart disease, and hypertension.  They all also found that there was no medical literature that provided a link between cold weather injuries and the development of arteriosclerotic heart disease.  

In response to the appellant's contentions regarding the link between the Veteran's sedentary lifestyle and death, the August 2011 VA cardiologist compiled a timeline of the Veteran's symptoms based on review of the complete medical records.  The timeline indicated that the Veteran experienced mild limits to exercise after 1999 with significant limitations beginning later, probably after 2001.  The cardiologist noted that arteriosclerotic heart disease is multifactoral and develops over many years.  The evidence established that the Veteran's service-connected disability played a minimal role in increasing his cardiac risk factors until the last years of his life at the earliest.  Thus, while it was highly probable that the Veteran's sedentary lifestyle contributed substantially to his death, it was unlikely his bilateral cold feet injuries contributed substantially to the sedentary lifestyle.  The cardiologist also addressed the second aspect of the appellant's argument regarding a link between the Veteran's stress and heart disease.  The VA cardiologist noted that the Veteran's family described him as active until just prior to his death and medical records showed that the Veteran alleviated the pain of his feet during the cold months by spending the winter in Florida.  It was therefore unlikely that chronic foot pain caused the Veteran significant stress prior to 2002 and was not a substantial cause of his death. 

The Board finds that the August 2011 opinion of the VA cardiologist is entitled to significant probative weight.  It was rendered following full review of the Veteran's claims file, including the medical and lay evidence.  It also included a full and well-reasoned rationale for the stated opinion with specific references to the Veteran's medical records, symptoms, statements of his family, and private medical opinions.  It is therefore entitled to substantial probative weight.  Nieves- Rodriguez, supra.  Although the November 2005 and October 2010 VA medical opinions did not contain as detailed a rationale as the August 2011 cardiologist's report, they also considered the Veteran's complete records and included a discussion of the relevant medical literature in the context of the appellant's claim.  The October 2010 VA physician also explicitly found that the Veteran's heart disease was not caused or chronically worsened by any service-connected disability.  The record therefore contains multiple probative VA opinions that weight against the appellant's claim.  

After review of the medical evidence, the Board finds that the VA opinions against the claim outweigh the medical opinions in favor of service connection for the cause of the Veteran's death.  The Board has also considered the statements of the appellant connecting the Veteran's death to his service-connected cold weather injuries, but as a lay person, she is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the appellant is competent to describe the Veteran's observable symptoms, but her statements regarding a four decade-long history of inactivity on the part of the Veteran are at odds with the medical evidence, the Veteran's own contemporaneous statements given to health care providers, and the statements of other family members.  In any event, the appellant's opinion as to the cause of the Veteran's death simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

The Board is sympathetic to the appellant's claim, but the evidence does not establish that service connection is warranted for the cause of the Veteran's death.  The evidence is against a finding that the Veteran's service-connected residuals of cold weather injuries to the bilateral feet caused or otherwise contributed substantially or materially to his death due to arteriosclerotic heart and cardiovascular disease.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the appellant in an August 2008 letter.  The appellant also received notice regarding the disability-rating and effective-date elements of the claim in an October 2010 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
The United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 5103(a) requires that compliant VCAA notice, in the context of Death Indemnity Compensation (DIC) claims, requires (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The appellant received notice that complied with the requirements of Hupp in the October 2010 letter.  

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice, including notice that complied with Dingess and Hupp, was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the March 2011 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has obtained records of treatment reported by the appellant, including service treatment records, records of VA treatment, and private medical records.  The Board notes that the record does not contain any treatment records pertaining to the  Veteran's death in August 2005.  However, the claims file does contain some VA clinical records dated after the Veteran's death, documenting contact with the appellant.  In addition, the Veteran's daughter reported in an October 2006 statement that the Veteran passed away at home implying that he did not undergo treatment at a VA or private facility in association with his death.  Therefore, the Board finds that the Veteran's complete relevant medical records have been associated with the claims file.  

The Board also finds that VA has complied with the September 2010 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remand, the appellant was issued notice of VA's duties to notify and assist that complied with the Court's decision in Hupp and two VA medical opinions were associated with the record. The case was then readjudicated in March 2011.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


